                                    UNITED STATES DISTRICT COURT
                                    MIDDLE DISTRICT OF TENNESSEE
                                         NASHVILLE DIVISION


    OMORFIA VENTURES, INC.,                                 )
                                                            )
             Plaintiffs,                                    )
                                                            )
    v.                                                      )     NO. 3:19-cv-00794
                                                            )
    POSH BRIDAL COUTURE, LLC,                               )     JUDGE RICHARDSON
    MARIE SUCHY, and DEAN SUCHY,                            )
                                                            )
             Defendant.                                     )
                                                            )
                                                            )


                                          MEMORANDUM OPINION
            Pending before the Court is Defendants Posh Bridal Couture, LLC, Marie Suchy, and Dean

Suchy’s Motion to Dismiss (Doc. No. 11, “Motion”). Plaintiff Omorfia Ventures, Inc. responded,

(Doc. No. 15), and Defendants replied. (Doc. No. 19). For the following reasons, Defendants’

Motion will be denied.

                      PLAINTIFF’S FACTUAL ALLEGATIONS AND CLAIMS1

            Plaintiff Omorfia Ventures, Inc. is a corporation organized under Tennessee law. (Doc.

No. 1 at ¶ 1). Defendant Posh Bridal Couture, LLC (“Posh Bridal”) is a Minnesota limited liability

company. (Id. at ¶¶ 2, 9). Prior to March 6, 2019, Posh Bridal owned a bridal store located in

Nashville, Tennessee (“Posh Bridal Tennessee”) and a bridal store located in Wayzata, Minnesota

(“Posh Bridal Minnesota”). (Id. at ¶ 10).

            Defendants Marie Suchy and Dean Suchy are husband and wife. (Id. at ¶ 8). Defendant

Marie Suchy owns, operates, and manages Posh Bridal. (Id. at ¶ 9). Defendants Marie Suchy and


1
    The following facts are alleged in the Complaint and accepted as true for purposes of the Motion to Dismiss.



         Case 3:19-cv-00794 Document 36 Filed 09/11/20 Page 1 of 16 PageID #: 186
Dean Suchy operated, managed, and assisted with the financial affairs of both Posh Bridal stores.

(Id. at ¶¶ 11-12).

        Defendant Dean Suchy has worked in the banking industry as a commercial loan officer.

(Id. at ¶ 13). Upon information and belief, Dean Suchy prepared Posh Bridal’s financial records

relevant to this action and engaged the services of a business broker to find a buyer for Posh Bridal

Tennessee. (Id. at ¶¶ 14-15). It is through this business broker that Plaintiff became aware of

Defendants’ intent to sell the Posh Bridal Tennessee business. (Id.).

        On or around December 14, 2018, Plaintiff began discussions with Defendants to purchase

Posh Bridal Tennessee. (Id. at ¶ 17). Prior to the sale of Posh Bridal Tennessee, Defendants Dean

and Marie Suchy prepared detailed financial disclosure documents and profit and loss statements

for Posh Bridal Tennessee, which were provided to Plaintiff. (Id. at ¶ 18). Additionally, during

negotiations, Defendant Marie Suchy prepared detailed responses to a questionnaire designed to

provide Plaintiff with numerous material representations concerning the value, financial condition

and viability of Posh Bridal Tennessee. (Id. at ¶ 20). In numerous discussions and negotiations

between the parties, Defendants made additional representations to Plaintiff regarding the value,

financial condition and viability of Posh Bridal Tennessee. (Id. at ¶ 21). Defendants had superior

knowledge of all financial matters related to the business and were in exclusive control of

information related to the assets, liabilities and inventory depicted in the financial disclosures and

profit and loss statements prepared by Dean and Marie Suchy. (Id. at ¶ 19). Plaintiff relied on the

representations made in the documents provided by Defendants and during discussions between

the parties, which impacted Plaintiff’s decision to purchase Posh Bridal Tennessee and dictated

the ultimate purchase price. (Id. at ¶¶ 22-24).




   Case 3:19-cv-00794 Document 36 Filed 09/11/20 Page 2 of 16 PageID #: 187
        Plaintiff and Defendant Posh Bridal entered into an Asset Purchase Agreement (“APA”),

wherein Defendant Posh Bridal, as Seller, agreed to sell, “free from all liabilities and

encumbrances,” substantially all of the assets of Posh Bridal Tennessee to Plaintiff, as Purchaser.

(Id. at ¶¶ 25-27).

        Under the APA, Defendant Posh Bridal represented and warranted that the “financial

information supplied to Purchaser by seller [was] true and correct as of the dates of such

information in all material aspects.” (Id. at ¶ 33). Furthermore, the APA states that Defendant

Posh Bridal represented and warranted that the supplied financial information was “a fair and

accurate representation of the financial condition” of Posh Bridal Tennessee and that no document

provided by Defendants contained “any untrue statement of a material fact or omit[ted] to state a

material fact required to be stated in order to make such a statement not misleading.” (Id. at ¶¶

33-34). On March 6, 2019, the parties closed on the sale contemplated by the APA. (Id. at ¶ 38).

        After executing the APA and closing on the sale of Posh Bridal Tennessee, Plaintiff learned

that certain business information and financial records provided by Defendants were inaccurate,

inflated and/or manipulated to misrepresent the actual financial condition of Posh Bridal

Tennessee. (Id. at ¶¶ 38-39). That is, Defendants had made material misrepresentations in the

financials and documents provided to induce Plaintiff to purchase Posh Bridal Tennessee, and to

fraudulently inflate the value of and increase the purchase price of Posh Bridal Tennessee. (Id. at

¶¶ 40-41). For example, Defendants had failed to include and deduct sales taxes in the financial

documents, and profit and loss statements, thereby fraudulently inflating Defendants’ gross profits.

Defendants also failed to disclose marketing expenses, payroll expenses, certain liabilities, past

due accounts in excess of $25,000, and the fact that Posh Bridal Tennessee was two months past

due on rent. (Id. at ¶¶ 44-49). Defendants also had fraudulently misrepresented to Plaintiff that the




   Case 3:19-cv-00794 Document 36 Filed 09/11/20 Page 3 of 16 PageID #: 188
closing ratio was twice the close rate of the typical bridal store. (Id. at ¶ 50). Plaintiffs relied upon

the representation of the sales closing ratio represented by Defendants in valuing the business and

determining the purchase price. (Id. at ¶ 51). After purchasing the business, Plaintiff learned that

Defendants significantly misrepresented the sales closing ratio. (Id. at ¶ 52). Defendants also failed

to disclose to Plaintiff that the assets of Posh Bridal Tennessee and Posh Bridal Minnesota had

been pledged as collateral and were encumbered by a lien. (Id. at ¶ 58).

        Plaintiff made numerous requests to Defendants for the release of the lien, but Defendants

failed and refused to do so until July 12, 2019, after Plaintiff retained legal counsel and made a

formal demand. (Id. at ¶¶ 63-64). As a result, Plaintiff was unable to obtain financing to grow

and market its newly acquired business. (Id. at ¶ 65).

        On September 11, 2019, Plaintiff filed its Complaint against Defendants asserting four

causes of action: Breach of Contract (Count I); Fraudulent Inducement to Contract/Promissory

Fraud (Count II); Fraud and Intentional Misrepresentation (Count III); and Negligent

Misrepresentation (Count IV). (Doc. No. 1). Plaintiff seeks damages amounting to no less than

$350,000, payment of attorneys’ fees and costs, an award of pre- and post-judgment interest, and

any further relief as should be deemed appropriate. (Id. at 11-12).

                                        LEGAL STANDARD

Rule 12(b)(6)

        For purposes of a motion to dismiss brought pursuant to Rule 12(b)(6), the Court must

view all the factual allegations in the complaint as true. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

To survive a motion to dismiss brought pursuant to Rule 12(b)(6), a complaint must contain

sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its face. Id.

A claim has facial plausibility when the plaintiff pleads factual content that allows the court to




   Case 3:19-cv-00794 Document 36 Filed 09/11/20 Page 4 of 16 PageID #: 189
draw the reasonable inference that the defendant is liable for the misconduct alleged. Id.

Threadbare recitals of the elements of a cause of action, supported by mere conclusory statements,

do not suffice. Id. When there are well-pleaded factual allegations, a court should assume their

veracity and then determine whether they plausibly give rise to an entitlement to relief. Id. at 679.

A legal conclusion, including one couched as a factual allegation, need not be accepted as true on

a motion to dismiss, nor are mere recitations of the elements of a cause of action sufficient. Id. at

678; Fritz v. Charter Twp. of Comstock, 592 F.3d 718, 722 (6th Cir. 2010); Abriq v. Hall, 295 F.

Supp. 3d 874, 877 (M.D. Tenn. 2018). Moreover, factual allegations that are merely consistent

with the defendant’s liability do not satisfy the claimant’s burden, as mere consistency does not

establish plausibility of entitlement to relief, even if it supports the possibility of relief. Iqbal, 556

U.S. at 678.

        In determining whether a complaint is sufficient under the standards of Iqbal and its

predecessor and complementary case, Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007), it may

be appropriate to “begin [the] analysis by identifying the allegations in the complaint that are not

entitled to the assumption of truth.” Iqbal, 556 U.S. at 680. Identifying and setting aside such

allegations is crucial, because the allegations simply do not count toward the plaintiff’s goal of

showing plausibility of entitlement to relief. As suggested above, such allegations include “bare

assertions,” formulaic recitation of the elements, and “conclusory” or “bald” allegations. Id. at

681. The question is whether the remaining allegations—factual allegations, i.e., allegations of

factual matter—plausibly suggest an entitlement to relief. Id. If not, the pleading fails to meet the

standard of Fed. R. Civ. P. 8 and thus must be dismissed pursuant to Rule 12(b)(6). Id. at 683.

        As a general rule, matters outside the pleadings may not be considered in ruling on a motion

to dismiss under Federal Rule of Civil Procedure 12(b)(6) unless the motion is converted to one




   Case 3:19-cv-00794 Document 36 Filed 09/11/20 Page 5 of 16 PageID #: 190
for summary judgment under Rule 56. Fed. R. Civ. P. 12(d). However, when a document is referred

to in the pleadings and is integral to the claims, it may be considered without converting a motion

to dismiss into one for summary judgment. Doe v. Ohio State Univ., 219 F. Supp. 3d 645, 652-53

(S.D. Ohio 2016); Blanch v. Trans Union, LLC, 333 F. Supp. 3d 789, 791-92 (M.D. Tenn. 2018).

Rule 9(b)

       In the federal system, fraud claims are subjected to a “heightened pleading standard.”

Republic Bank & Trust Co. v. Bear Stearns & Co., Inc., 683 F.3d 239, 257 (6th Cir. 2012). The

heightened standard requires plaintiffs to state “circumstances constituting fraud” with

“particularity.” Fed. R. Civ. P. 9(b). “Courts in the Sixth Circuit . . . requir[e] a plaintiff to, at a

minimum, ‘allege the time, place, and content of the alleged misrepresentation on which he or she

relied; the fraudulent scheme; the fraudulent intent of the defendants; and the injury resulting from

the fraud.’” Moore v. It’s All Good Auto Sales, Inc., 907 F. Supp. 2d 915, 922 (W.D. Tenn. 2012)

(citation omitted); see also Sanderson v. HCA-The Healthcare Co., 447 F.3d 873, 877 (6th Cir.

2006) (explaining that Rule 9(b) is satisfied so long as a plaintiff specifies “the who, what, when,

where, and how’ of the alleged fraud”) (citation omitted).

                                             ANALYSIS

       On October 28, 2019, Defendants filed the instant Motion, wherein they seek to dismiss

each of Plaintiff’s fraud-based claims (Counts II-IV). (Doc. No. 11). In support of the Motion,

Defendants first argue that the fraud-based claims should be dismissed because Defendants did not

owe a duty to disclose the alleged omissions to Plaintiff, which Defendants contend is required for

fraud-based claims under Tennessee law. (Doc. No. 12 at 4-6). Defendants also argue that

Plaintiff’s claim of “Fraudulent Inducement to Contract/Promissory Fraud” (Count II) fails for the

additional reason that Plaintiff failed to allege that Defendants entered the agreement to sell Posh




   Case 3:19-cv-00794 Document 36 Filed 09/11/20 Page 6 of 16 PageID #: 191
Bridal Tennessee without a present intent to perform. (Id. at 7). Additionally, Defendants argue

that Plaintiff’s claim of Negligent Misrepresentation (Count IV) fails as to Defendant Dean Suchy

because he is not an employee of Posh Bridal, which Defendants contend is required to state a

claim of negligent misrepresentation in Tennessee. (Id. at 7-8). Finally, Defendants ask the Court

to “dismiss any request by [Plaintiff] for monetary relief that is contrary to the relief potentially

recoupable under the . . . damage-limitation clause in the [APA].” (Id. at 9). Each of Defendants’

arguments will be explored in turn.

       I. Tennessee Fraud Claims and Duty

       Defendants argue that “[l]iability in fraud-based and negligent misrepresentation claims

arises only in cases where the party being held responsible ‘had a duty to disclose the facts at

issue.’” (Doc. No. 12 at 5 (quoting PNC Multifamily Capital Institutional Fund XXVI Ltd. P’ship,

387 S.W.3d 525, 547-50 (Tenn. Ct. App. 2012))). According to Defendants, such a duty “arises

only in three distinct circumstances: (1) ‘[w]here there is a previous definite fiduciary relation

between the parties,’ (2) ‘[w]here it appears one or each of the parties to the contract expressly

reposes a trust and confidence in the other,’ and (3) ‘[w]here the contract or transaction is

intrinsically fiduciary and calls for perfect good faith.’” (Id. (quoting Domestic Sewing Mac. Co.

v. Jackson, 83 Tenn. 418, 415 (Tenn. 1885))). Defendants contend

       [Plaintiff] makes no allegation in the lawsuit that any previous fiduciary duty
       existed between the parties. See generally Compl. Nor is the APA, on its face,
       “intrinsically fiduciary.” Id. at Exh 1. In fact, [Plaintiff] affirmatively represents in
       the APA that it “has sought such accounting, legal, and tax advice . . . considered
       necessary to make an informed decision about entering into this Agreement.” Id. at
       Exh. 1 at § 6(b). Nor is it alleged in the lawsuit that the parties were in a confidential
       relationship. What is alleged is that after “numerous discussions and negotiations
       between the parties,” [Defendants] and [Plaintiff] entered into an arm’s length
       commercial transaction. Id. at ¶ 21-25. Since none of the Domestic Sewing
       categories apply, no duty to disclose arose in this business transaction.




   Case 3:19-cv-00794 Document 36 Filed 09/11/20 Page 7 of 16 PageID #: 192
(Id. at 6). Accordingly, Defendants maintain that because they did not owe a duty to Plaintiff, the

fraud-based claims fail as a matter of law. (Id.).

        In response, Plaintiff argues that “[t]here is no rule under Tennessee law that requires a

plaintiff to establish a legal duty to disclose in order to sufficiently allege misrepresentation

claims.” (Doc. No. 15 at 4). Plaintiff contends that Defendants’ argument “conflate[s] the elements

of a fraudulent concealment cause of action (which has not been asserted by [Plaintiff]) with the

elements of causes of action for fraudulent inducement to contract, intentional misrepresentation

and negligent misrepresentation (which have been pled in this case).” (Id. at 4-5). Thus, Plaintiff

argues that its fraud-based claims should not be dismissed because the three claims asserted do not

require Plaintiff to demonstrate that Defendants had a legal duty to disclose the facts at issue. (Id.

at 6). Alternatively, Plaintiff argues “to the extent the Court determines that this is a case of

misrepresentation by concealment, . . . Defendants were operating under a duty to disclose to

[Plaintiff] the facts at issue.” (Id. at 9-12).

        In reply, Defendants concede that Plaintiff’s asserted claims, as labeled by Plaintiff, do not

require Plaintiff to demonstrate that Defendants owed a duty to Plaintiff. (Doc. No. 19 at 1). But

Defendants assert that “[d]espite how Plaintiff labels its fraud-based claims in its lawsuit, the facts

alleged in the lawsuit demonstrate that Plaintiff is, in fact, asserting a fraudulent concealment

claim.” (Id.). Thus, Defendants maintain that Plaintiff must demonstrate that a duty to disclose the

facts at issue arose, and because it cannot do so, Plaintiff’s fraud-based claims fail as a matter of

law. (Id.).

        When determining whether Plaintiff states a claim upon which relief can be granted, the

Court will determine whether Plaintiff alleged facts that properly state the claims that Plaintiff

actually asserted in its Complaint. Here, Plaintiff’s asserted fraud-based claims (intentional




    Case 3:19-cv-00794 Document 36 Filed 09/11/20 Page 8 of 16 PageID #: 193
misrepresentation, fraudulent inducement, and negligent misrepresentation) all require a material

misrepresentation (as opposed to a material omission). See H & J Ditching & Excavating, Inc. v.

Cornerstone Comm. Bank, No. E2015-01060-COA-R3-CV, 2016 WL 675554, at *4 (Tenn. Ct.

App. Feb. 19, 2016) (explaining that to properly state a claim of negligent misrepresentation, the

plaintiff must plead, among other things, that the defendant supplied faulty information); Baugh v.

Novak, 340 S.W.3d 372, 388 (Tenn. 2011) (explaining that to properly state a claim of fraudulent

inducement, a plaintiff must plead, among other things, that the defendant made a false statement

concerning a fact material to the transaction); Davis v. McGuigan, 325 S.W.3d 149, 154 (Tenn.

2010) (explaining that to properly state a claim of intentional misrepresentation a plaintiff must

plead, among other things, that the defendant made a misrepresentation of an existing or past fact).

       While a number of Plaintiff’s allegations in its Complaint certainly surround Defendants’

alleged omissions or failure to provide pertinent information, the allegations also indicate that

Defendants made affirmative material misrepresentations of fact. See Brungard v. Caprice

Records, Inc., 608 S.W.2d 585, 590 (Tenn. Ct. App. 1980) (“Under Tennessee law,

misrepresentations must be of an existing or past fact, not of an opinion or conjecture as to future

events.” (citing Edwards v. Travelers Insurance of Hartford, Conn., 563 F.2d 105 (6th Cir.

1977))). For example, in its Complaint, Plaintiff alleges that in negotiations between the parties,

“Defendants made [] representations to Plaintiff regarding the value, financial condition, and

viability of Posh Bridal Tennessee” and the financial data provided to Defendants was

“manipulated to misrepresent the actual financial condition of Posh Bridal Tennessee.” (Doc. No.

1 at ¶¶ 20-21, 39, 40-41). Specifically, the Complaint alleges that Defendants fraudulently inflated

Posh Bridal Tennessee’s gross profits in the financial information that was given to Plaintiff by

failing to deduct sales taxes in the financials. (Id. at ¶¶ 42-43). The Complaint also alleges that




   Case 3:19-cv-00794 Document 36 Filed 09/11/20 Page 9 of 16 PageID #: 194
Defendants represented to Plaintiff that Posh Bridal Tennessee’s closing ratio was twice the close

rate of the typical bridal store, which Plaintiff discovered was false after purchasing the business.

(Id. at ¶¶ 50-52). Moreover, the Complaint alleges that in the APA, Defendants represented, among

other things, that no documents given by Defendants to Plaintiff “contain[] any untrue statement

of material fact.” (Id. at ¶ 34). By including a reference to this representation, Plaintiff thereby

implied that this representation was untrue.

        Accordingly, Plaintiff has alleged, sufficiently for purposes of Rule 9(b) as well as Rule

12(b)(6),2 that Defendant made material representations (rather than only omissions), which are

required to state the fraud-based claims that Plaintiff asserted in this lawsuit. This Court declines

Defendants’ invitation to construe Plaintiff’s three fraud-based claims as a single claim (for

fraudulent concealment) that Plaintiff has not asserted in this lawsuit, and then dismiss that claim

for failure to state a claim; such declination is especially appropriate under the circumstances

present here, where Plaintiff did properly allege the claims it actually asserted. If Plaintiff wishes

to bring a fraudulent concealment claim based on Defendants’ alleged omissions, it may attempt

to do so by filing a motion for leave to amend its complaint; for now, however, no such claim is

properly before the Court.

        Therefore, because the fraud-based claims Plaintiff asserted do not require Plaintiff to

demonstrate that Defendants owed a duty under Tennessee law, see Shah v. Racetrac Petroleum

Co., 338 F.3d 557, 566-67, 571-72 (6th Cir. 2009), the Court rejects Defendants’ argument that

Plaintiff is required to demonstrate a duty for its fraud-based claims to survive.3




2
 Defendants do not attack Plaintiff’s fraud-based claims on the grounds that they are not alleged with sufficient
particularity to satisfy Fed. R. Civ. P. 9(b).

3
 Accordingly, the Court will not delve into Plaintiff’s alternative argument that Defendants did in fact have such a
duty under Tennessee law.



    Case 3:19-cv-00794 Document 36 Filed 09/11/20 Page 10 of 16 PageID #: 195
       II. Fraudulent Inducement to Contract/Promissory Fraud

       Next, Defendants assert that Plaintiff’s “attempt to assert a fraudulent inducement to

contract/promissory fraud claim, based on the facts alleged, is akin to fitting a square peg in a

round hole.” (Doc. No. 12 at 7). Defendants argue that “a plaintiff asserting promissory fraud must

allege that the defendant had no intent to perform on a promise of future action” and here, Plaintiff

“fails to allege that [Defendants] had no present intent to perform on the sale transaction” and

cannot because “the sale transaction was, indeed, performed.” (Id. (citing Kelly v. Int’l Cap. Res.,

Inc., 231 F.R.D. 502, 518 (M.D. Tenn. 2005))).

       In response, Plaintiff argues that “[u]nder Tennessee law, ‘claims for fraudulent

inducement to enter into a contract may involve false statements of past or present facts or false

promises made without the present intent to perform.” (Doc. No. 15 at 13 (quoting Lowe v. Gulf

Coast Development, Inc., No. 01–A–019010CH00374, 1991 WL 220576, *7 (Tenn. Ct. App. Nov.

1, 1991)). Plaintiff contends that its fraudulent inducement to contract claim “does not rest on false

promises made without the present intent to perform (i.e., promissory fraud). Rather, [Plaintiff’s]

inducement claim rests on Defendants’ multiple false statements concerning the value and

financial condition of the Posh Bridal Tennessee business[.]” (Id.).

       To state a fraudulent inducement claim, the plaintiff must plead that the defendant (1) made

a false statement concerning a fact material to the transaction (2) with knowledge of the statement’s

falsity or utter disregard for its truth (3) with the intent of inducing reliance on the statement, (4)

the statement was reasonably relied upon, and (5) an injury resulted from this reliance. Baugh, 340

S.W.3d at 388; Lamb v. MegaFlight, Inc., 26 S.W.3d 627, 630–31 (Tenn. Ct. App. 2000). “Claims

for fraudulent inducement may involve false statements of past or present facts or false promises

made without the present intent to perform.” Shelbyville Hosp. Corp. v. Mosley, 69 F. Supp. 3d




   Case 3:19-cv-00794 Document 36 Filed 09/11/20 Page 11 of 16 PageID #: 196
718, 728 (E.D. Tenn. 2014) (citing Lowe, 1991 WL 220576, at *7) (emphasis added); see also

Kelly, 231 F.R.D. at 517-18.

         Because Tennessee courts have held that a fraudulent inducement claim may be based on

false statements of past or present facts or false promises made without the present intent to

perform, Lowe, 1991 WL 220576, at *7, the Court must reject Defendants’ argument that Plaintiff

fails to state a fraudulent inducement claim because Plaintiff “fails to allege that [Defendants] had

no present intent to perform on the sale transaction.” (Doc. No. 12 at 7). And as the Court noted

above when discussing Plaintiffs’ fraudulent misrepresentation claim, Plaintiff has alleged that

Defendants made affirmative misrepresentations on which its fraudulent inducement claim may

be based.

         Notably, the Court can hardly fault Defendant for making the argument it makes here;

Plaintiff confusingly labels its claim as one for “fraudulent inducement to contract/promissory

fraud,” which would lead a reasonable observer to believe that Plaintiff is in fact asserting a claim

of promissory fraud, which does require a promise of future action with no present intent to

perform. 4 But Plaintiff now disclaims that it is asserting such a claim, leaving in place in Count

III its claim for fraudulent inducement, which as discussed above requires no such promise. (Doc.

No. 15 at 13).

         The Court is cognizant that “[i]n evaluating a Rule 12(b)(6) motion to dismiss for failure

to state a claim, the [C]ourt must construe the complaint in a light most favorable to [Plaintiff] and

must accept as true all reasonable factual inferences drawn from well-pleaded factual allegations.”


4
  See Houghland v. Houghland, No. M2005–01770–COA–R3–CV, 2006 WL 2080078, at *3 (Tenn. Ct. App. July 26,
2006) (outlining the elements of promissory fraud as: “(1) an intentional misrepresentation of a fact material to the
transaction; (2) knowledge of the statement’s falsity or utter disregard for its truth; (3) an injury caused by reasonable
reliance on the statement; and (4) a promise of future action with no present intent to perform.”); see also Shahrdar v.
Global Hous., Inc., 983 S.W.2d 230, 237 (Tenn. Ct. App. 1998) (claim based on promissory fraud must “embody a
promise of future action without the present intent to carry out the promise.”).




    Case 3:19-cv-00794 Document 36 Filed 09/11/20 Page 12 of 16 PageID #: 197
Sykes v. Dudas, 573 F. Supp. 2d 191, 198 (D.D.C. 2008) (citation omitted). Accordingly,

construing the Complaint in favor of Plaintiff, as the non-moving party, the Court finds that

Plaintiff has properly stated a fraudulent inducement claim (despite its confusing label of Count

III) based on its allegations involving Defendant’s false statements of past or present fact. To be

clear, to the extent Plaintiff does assert a claim of promissory fraud, or a claim of fraudulent

inducement based on future promises, that claim fails, as even Plaintiff concedes that it has not

alleged that Defendants promised future action without an intent to perform. But the Court will

not “dismiss” any such claim, because the Court does not perceive that any such claim has actually

been made such that it even could be dismissed.

       III. Negligent Misrepresentation

       To properly state a claim of negligent misrepresentation in Tennessee, a plaintiff must

allege that: (1) the defendant was acting in the course of its business or profession or in a

transaction in which it had a pecuniary interest; (2) the defendant supplied faulty information

meant to guide others in their business transaction; (3) the defendant failed to exercise reasonable

case in obtaining or communicating the information; and (4) the plaintiff justifiably relied upon

the information. H & J Ditching & Excavating, Inc., 2016 WL 675554, at *4. Defendants argue

that Plaintiff did not properly state a negligent misrepresentation claim against Defendant Dean

Suchy, because it did not allege that he was acting in the course of his business or profession when

any false representations were made. (Doc. No. 12 at 8). In support, Defendants attach Posh

Bridal’s corporate filings obtained from the Minnesota Secretary of State that Defendants contend

“do not list Mr. Suchy as holding any corporate role or title with [Posh Bridal].” (Id.).

       In response, Plaintiff argues that it did allege Dean Suchy was acting in the course of his

business or profession when it alleged that Mr. Suchy “operated and managed” both Posh Bridal




   Case 3:19-cv-00794 Document 36 Filed 09/11/20 Page 13 of 16 PageID #: 198
stores (Doc. No. 1 at ¶ 11), “assisted with the financial affairs of the business” (id. at ¶ 12), and

prepared the business’s financial records that are at issue in this case. (id. at ¶ 14). Plaintiff cites

Caboodles Cosmetics, Ltd. Partnership v. Caboodles, LLC, 412 F. Supp. 2d 872 (W.D. Tenn.

2006) in support of the notion that such allegations are sufficient. In Caboodles, the plaintiff-buyer

purchased a business and thereafter discovered discrepancies in the defendant-seller’s financial

records that were provided to the plaintiff prior to the closing. 412 F. Supp. 2d at 874-75. The

purchaser also asserted claims against the manager of the business in his personal capacity. Id. The

manager filed a motion to dismiss, among other things, the purchaser’s claim of negligent

misrepresentation asserted against him. Id. at 877. The district court denied the manager’s motion

to dismiss the negligent misrepresentation claim and explained that the Complaint alleged that the

manager “acted in the course of his employment as manager for [the defendant-seller].” Id.

       In Reply, Defendants do not address Plaintiff’s argument, but again assert that Plaintiff’s

negligent misrepresentation claim against Defendant Dean Suchy fails because “it is undisputed

that [Posh Bridal] was operated and managed, at Plaintiff’s own admission, solely by Ms. Suchy”

and “Mr. Suchy holds no corporate role or title with the company that sold its assets to the

Plaintiff.” (Doc. No. 19 at 6).

       Here, the Complaint specifically states that “Defendants Marie Suchy and Dean Suchy

operated and managed the Posh Bridal Tennessee and Posh Bridal Minnesota stores.” (Doc. No.

1 at ¶ 11 (emphasis added)). Although Defendants claim it is “undisputed” that the business was

managed and operated “solely by Ms. Suchy,” at the motion to dismiss stage (as opposed to the

summary judgment stage where the Court may look to disputed and undisputed facts) the Court

must construe all non-conclusory factual allegations in the Complaint as true. See Iqbal, 556 U.S.

at 678. In addition to the allegation that Defendant Dean Suchy “operated and managed” the Posh




   Case 3:19-cv-00794 Document 36 Filed 09/11/20 Page 14 of 16 PageID #: 199
Bridal Tennessee store, the Complaint further alleges that Defendant “Dean Suchy assisted with

the financial affairs of both the Posh Bridal [stores]” prior to the sale of the Posh Bridal Tennessee

and he prepared Posh Bridal’s financial records (which Plaintiff alleges contained material

misrepresentations as to Posh Bridal Tennessee’s gross profits). (Doc. No. 1 at ¶¶ 12, 14).

Accordingly, taking these allegations—which are not merely conclusory, in the Court’s view—as

true, the Court finds that the Complaint alleges that Defendant Dean Suchy was acting within the

scope of his business or profession when he allegedly “made material misrepresentations in the

financials and documents to fraudulently inflate the value of and increase the purchase price of

Posh Bridal Tennessee.” (Id. at ¶ 41).

       Defendants’ reliance on Plaintiff’s corporate filings does not change the outcome. (See

Doc. No. 12-1). Presumably, Defendants are asserting that one must hold a corporate title in order

to be considered acting in the “course of his business, profession, or employment” under Tennessee

law. (Doc. No. 12 at 8). But Defendants do not cite—and the Court, on its end, cannot find—any

authority standing for the proposition that an individual must have an ownership interest in the

business, or hold a corporate title, in order to be considered acting in the course of his business,

profession, or employment for purposes of a negligent misrepresentation claim under Tennessee

law. Accordingly, the Court finds that Plaintiff pled, sufficiently under Rule 9(b), that Defendant

Dean Suchy was acting in the course of his employment when it alleged that he “operated and

managed” Posh Bridal Tennessee; therefore, Plaintiff’s negligent misrepresentation claim against

Defendant Dean Suchy survives Defendants’ Motion.

       IV. Damages

       Finally, Defendants assert that “[t]o the extent this Court dismisses [Plaintiff’s] fraud-based

claims, [Plaintiff’s] sole remedy for the damages it alleges in the lawsuit is set forth in the APA.”




   Case 3:19-cv-00794 Document 36 Filed 09/11/20 Page 15 of 16 PageID #: 200
(Doc. No. 12 at 9). Thus, Defendants ask the Court to “dismiss any request by [Plaintiff] for

monetary relief that is contrary to the relief potentially recoupable under the . . . damage-limitation

clause in the [APA].” (Id. at 10). The Court declines to do so, because, among other reasons, the

Court determined above that Plaintiff’s fraud-based claims will survive Defendants’ Motion.

                                          CONCLUSION

       For the above-mentioned reasons, Defendant’s Motion to Dismiss (Doc. No. 11) will be

DENIED.

       An appropriate order will be entered.



                                                       ____________________________________
                                                       ELI RICHARDSON
                                                       UNITED STATES DISTRICT JUDGE




   Case 3:19-cv-00794 Document 36 Filed 09/11/20 Page 16 of 16 PageID #: 201
